UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 5, 2012 Unigene Laboratories, Inc. (Exact name of registrant as specified in its charter) Delaware 0-16005 22-2328609 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 81 Fulton Street, Boonton, New Jersey (Address of principal executive offices) (Zip Code) (973) 265-1100 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 7 – Regulation FD Item 7.01. Regulation FD Disclosure. On June 5, 2012, at 4:00 P.M. ET, Unigene Laboratories, Inc. (the “Company”) will host a conference call and live audio webcast, including a slide presentation, to discuss a Corporate Review.A copy of the slides is furnished as Exhibit 99.1 to this report. In accordance with General Instruction B.2 of Form 8-K, the information in this Current Report on Form 8-K, including Exhibit 99.1, shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liability of that section, and shall not be incorporated by reference into any registration statement or other document filed under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. *** By filing this Current Report on Form 8-K, the Company makes no admission as to the materiality of any information in this report.The information contained in this Current Report on Form 8-K is intended to be considered in the context of the Company’s filings with the Securities and Exchange Commission (the “SEC”) and other public announcements that the Company makes, by press release or otherwise, from time to time.Except as required by applicable law, the Company undertakes no duty or obligation to publicly update or revise the information contained in this report, although it may do so from time to time as its management believes is appropriate.Any such updating may be made through the filing of other reports or documents with the SEC, through press releases or through other public disclosure. Section 9 - Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits. (d) Exhibit. Exhibit No. Document Description Presentation Materials dated June 5, 2012 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. UNIGENE LABORATORIES, INC. By: /s/ Gregory T. Mayes Gregory T. Mayes, Chief Business Officer Date:June 5, 2012 Exhibit Index Exhibit No. Document Description Presentation Materials dated June 5, 2012
